SUPPLEMENTAL MEMORANDUM OPINION
PER CURIAM
On November 10, 2015, this court issued its substitute opinion and judgment affirming in part and reversing and remanding in part the trial court’s judgment signed August 14, 2014, On December 28, 2015, the parties filed a joint motion to dismiss the appeal as moot because the underlying case has settled. See Tex. R. App. P. 42.1(a). We GRANT the motion. This court’s judgment filed November 10, 2015, is VACATED. ; Our substitute opinion filed November 10, 2015, is not withdrawn, however. See Tex. R. App. P. 42.1(c).
The appeal is DISMISSED.